The opinion of the court is that the clause of section 290 of the Civil Code which is in these words, "provided, *Page 328 
also, that at any time during the existence of corporations for profit, other than those of the character last hereinabove provided for, the number of the directors may, by a majority of the stockholders of the corporation, be increased, or diminished to any number not less than three, who must be members of the corporation" means a majority in interest of the stockholders and not a majority in number only. And sections 362 and 312 do not change that construction of 290 and do not require any more than a majority in interest.
Let the writ issue.